Exhibit MANAGEMENT SERVICE AGREEMENT Between CANADIAN LEARNING SYSTEMS CORPORATION and SINO-CANADA HIGH SCHOOL 1 THIS AGREEMENT is dated the January 1st, BETWEEN: (1) Canadian Learning Systems Corporation, a private company with limited liability incorporated in the British Virgin Islands (Company Number: 567633 and have its office at Room 2101, Silver Tower, No. 933, West Zhongshan Road, Shanghai, 200051, People’s Republic of China (hereinafter “CLSC”); and (2) Sino-Canada High School is a fully certified Canadian Offshore High School in China, located at No. 1, Lian Nan Road, Lu Xu Town, Wujing, Suzhou, Jiangsu (hereinafter “SCHS”). WHEREAS:- (1) SCHS provides dual diploma and dual curriculums of Canada and Chinese high school education service to both Chinese and international students in China. (2) CLSC provides education management service to SCHS. NOW IT IS HEREBY AGREED AS FOLLOWS:- 1.Education Management Service 1.1 CLSC agrees to provide the education management service to SCHS, while SCHS agrees CLSC is the exclusive management service provider to SCHS. The education management service includes but not limited to: 1.1.1 Coordinate with assigned supervisor from Ministry of Education,British Columbia, Canada for business issues related to SCHS; 1.1.2 Train Chinese teachers in aspects of English literature and culture; 1.1.3 Interview foreign teachers for SCHS whenever it may need; 1.1.4 Apply with Canadian ministry of education for awarding diploma toSCHS’s graduating students upon they have earned required credits, etc.; 1.1.5 Provide overseas expense management service in terms of operatingexpenses, communications, business travel and staff compensation, etc.; 1.1.6 Tutor SCHS’s graduating students in terms of application foradmission to overseas universities and provide every possible servicein the process; 1.1.7 Provide services related to student exchange program for SCHS. 2 2.Compensation for Services 2.1 SCHS shall pay CLSC a management fee which includes: (1) Management fee (A) which is calculated based on total number of students on campus at the end of service period at unit price of Rmb1,400 per student per month for the period ended March 31, 2009; (2) Management fee (B) for other services provided by CLSC as described in the
